Exhibit 10.1


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1


On October 31, 2014, Utah Medical Products, Inc. entered into a Directors’ and
Officers’ Indemnification Agreement with the following persons, each of whom is
an officer or director of Utah Medical Products or a subsidiary as of that date:


James H. Beeson
Marcena H. Clawson
Kevin L. Cornwell
Terrence E. Gibbs
Paul M. Hill
Ernst G. Hoyer
Brian L. Koopman
Barbara A. Payne
Paul O. Richins
Ben D. Shirley
Jean P. Teasdale
 
 
 

--------------------------------------------------------------------------------

 
 
UTAH MEDICAL PRODUCTS, INC.
DIRECTORS’ AND OFFICERS’ INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into effective as
of October 31, 2014, by and between UTAH MEDICAL PRODUCTS, INC., a Utah
corporation (the “Corporation”), and ________________________________
(“Indemnitee”), based on the following:


Premises
A. The Corporation’s Articles of Incorporation (the “Articles”) and the Bylaws
(the “Bylaws”), each as currently in effect, provide that the Corporation shall
indemnify its directors to the fullest extent permitted by any applicable and
controlling provision of Part 9 of the Utah Revised Business Corporation Act (§
16-10a-901,et seq.) or other governing law, statute, rule, decision, or finding
(collectively, “Utah Law”) and contemplate that contracts and other arrangements
may be entered into respecting indemnification of officers and directors. This
indemnification remains effective notwithstanding termination of service as an
officer or director.


B. The parties recognize the substantial increase in corporate litigation in
general, subjecting directors, officers, employees, controlling persons,
stockholders, agents, and fiduciaries to expensive litigation risks at the same
time as the availability and coverage of liability insurance have been severely
limited. In addition, directors, officers, and other persons serving
corporations are being increasingly subjected to time-consuming litigation
relating to matters that traditionally were brought only against the
corporations themselves.


C. Indemnitee does not regard the current protection available under the
Articles, Bylaws, and insurance as adequate under the present circumstances, and
Indemnitee and other directors, officers, employees, stockholders, controlling
persons, agents, and fiduciaries of the Corporation may not be willing to serve
in such capacities without additional protection. Moreover, the Corporation
desires to attract and retain the involvement of highly qualified persons, such
as Indemnitee, to serve the Corporation and, in part, in order to induce
Indemnitee to be involved with the Corporation: (i) wishes to indemnify and
advance expenses to Indemnitee to the maximum extent permitted by law; and (ii)
wishes to assure Indemnitee that there will be increased certainty of adequate
protection in the future.


D. In addition to any insurance purchased by the Corporation on behalf of
Indemnitee, it is reasonable, prudent, and necessary for the Corporation to
obligate itself contractually to indemnify Indemnitee so that he/she may remain
free from undue concern that he will not be adequately protected, both during
service as a director [and an executive officer] of the Corporation and
following any termination of such service.


E. This Agreement is a supplement to and in furtherance of Utah Law, the
Articles, and the Bylaws and shall not be deemed a substitute therefor or to
abrogate any rights of Indemnitee thereunder.


F. The Corporation’s directors have duly approved this Agreement and the
indemnification provided herein with the express recognition that the
indemnification arrangements provided herein exceed that which the Corporation
would be required to provide pursuant to Utah Law.


 
 

--------------------------------------------------------------------------------

 


Agreement
 
NOW, THEREFORE, in consideration of the premises, which are incorporated herein,
and the covenants contained herein, the Corporation and Indemnitee do hereby
covenant and agree as follows:


1. Definitions. The following definitions supplement the definitions of such
terms under Utah Law as used in this Agreement:


(a) The term “Indemnifiable Matter” means any event, occurrence, status, or
condition that takes place either prior to or after the execution of this
Agreement, including any threatened, pending, or completed action, suit,
proceeding, or alternative dispute resolution activity, whether brought by or in
the right of the Corporation or otherwise and whether of a civil, criminal,
administrative, or investigative nature, whether formal or informal
(“Proceeding”), in which Indemnitee was, is, or maybe involved as a defendant,
respondent, relief defendant, witness, or other party (including a Proceeding
initiated by Indemnitee pursuant to section 12 to enforce his rights under this
Agreement), by reason of:(i) the fact that Indemnitee is or was actually or
allegedly a director, officer, agent, or advisor of the Corporation;(ii) any
action actually or allegedly taken by Indemnitee or any statement actually or
allegedly made by him while acting as a director, officer, agent, or adviser of
the Corporation; (iii) any actual or alleged failure to make any statement by
Indemnitee or of any inaction or omission on his part while acting as a
director, officer, agent, or advisor of the Corporation; (iv) the registration,
offer, sale, purchase, or ownership of any securities of the Corporation; (v)
any duty owed to, respecting, or in connection with the Corporation; or (vi) the
fact that Indemnitee is or was actually or allegedly serving at the
Corporation’s request as a director, officer, employee, agent, or advisor of
another corporation, partnership, joint venture, trust, limited liability
company, or other entity or enterprise; in each case, whether or not Indemnitee
is or was acting or serving in any such capacity at the time any Liability is
incurred for which indemnification or reimbursement can be provided under this
Agreement and even though Indemnitee may have ceased to serve in such capacity.


(b) The term “Liability” means the obligation incurred respecting a Proceeding
to pay a judgment, settlement, penalty, and fine (including an excise tax
assessed respecting an employee benefit plan), together with all or reasonable
expenses (“Expenses”), which shall be broadly construed to include all direct
and indirect costs of any nature whatsoever, attorneys’ fees and disbursements,
accountants’ fees and disbursements, private investigation or expert fees and
disbursements, retainers, court costs, payments of attachment, appeal or other
bonds or security, transcript costs, fees and expenses of witnesses, travel
expenses, duplicating costs, printing and binding costs, electronic media costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses, including reasonable compensation for time spent by Indemnitee for
which he is not otherwise compensated by the Corporation or any third party
(provided that the rate of compensation and estimated time involved are approved
by the Corporation’s board of directors, which approval shall not be
unreasonably withheld or delayed), actually and reasonably incurred by or for
Indemnitee in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, appealing, or being or preparing to be a witness in any
threatened or pending Indemnifiable Matter or establishing his right or
entitlement to indemnification for any of the foregoing.


(c) Reference to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed respecting any
employee benefit plan; references to “official capacity” and “serving at the
Corporation’s request” shall include any service as a director, officer,
employee, agent, or advisor respecting an employee benefit plan, its
participants, or beneficiaries and any other employment, fiduciary, or agency
relationship undertaken by Indemnitee on the Corporation’s behalf. A person who
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner not opposed to the Corporation’s best
interests.


 
 

--------------------------------------------------------------------------------

 
 
(d) The term “Indemnitee” shall include the Indemnitee named in the first
paragraph of this Agreement and his actual or alleged alter egos, spouse, family
members, and corporations, partnerships, limited liability companies, trusts,
and other enterprises or entities of any form whatsoever under the control of
any of the foregoing and the property of all of the foregoing. The term
“control” (including the terms “controlling” and “under the control”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities, by contract, or otherwise, as interpreted
under the Securities Act of 1933 or the Securities Exchange Act of 1934, as
amended.


(e) The term “substantiating documentation” shall mean copies of bills,
invoices, or other evidence for costs incurred by or for Indemnitee, or copies
of court or agency orders, decrees, or settlement agreements, as the case may
be, in either paper or electronic format, accompanied by a declaration, which
need not be witnessed or notarized, from Indemnitee that such bills, invoices,
evidence, court or agency orders, decrees, or settlement agreements represent
costs or Liabilities herein.


(f) The term “Independent Counsel” shall mean an attorney, law firm, or member
of a law firm, who (or which) is licensed to practice law in Utah, any state, or
the District of Columbia, and is experienced in matters of corporate law and
neither presently is, nor in the past five years has been, retained to
represent: (i) the Corporation or Indemnitee in any other matter material to
either party; or (ii) any other party to the Indemnifiable Matter giving rise to
a claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or Indemnitee in an action to
determine his rights under this Agreement. From time to time, the Corporation
may select and preapprove the names of persons or law firms that it deems
qualified as Independent Counsel under the foregoing criteria. Further, at the
request of Indemnitee, the Corporation shall review the qualifications and
suitability under the foregoing criteria of persons or law firms selected by
Indemnitee and preapprove them as Independent Counsel if they meet the foregoing
criteria. An Independent Counsel that has already been preapproved by the board
of directors may be appointed as Independent Counsel without any further
evaluation, so long as such prospective Independent Counsel continues, as
determined by the board of directors, to remain independent.


(g) A “Change in Control” shall be deemed to have occurred if: (i) any “person”
(including how the term is used in Section 13(d)(3) and 14(d)(2) of the
Securities Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation or a corporation
owned, directly or indirectly, by the Corporation’s stockholders in
substantially the same proportions as their ownership of stock of the
Corporation: (1) that is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then-outstanding voting securities,
increases its beneficial ownership of such securities by 5% or more over the
percentage so owned by such person; or (2) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of securities of the Corporation representing more than 20% of the
total voting power represented by the Corporation’s then-outstanding voting
securities; (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Corporation’s board of directors and
any new director whose election by the board of directors (or in combination
with the Corporation’s stockholders) was approved by a vote of at least
two-thirds of the directors then in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or (iii) the Corporation’s stockholders approve (1) a merger or consolidation of
the Corporation with any other corporation other than a merger or consolidation
that would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least two-thirds of the total voting power represented by the voting
securities of the Corporation or the surviving entity outstanding immediately
after the merger or consolidation; (2) a plan of complete liquidation of the
Corporation; or (3) an agreement for the sale or disposition by the Corporation
of (in one transaction or a series of transactions) all or substantially all of
the Corporation’s assets.


(h) Other terms used, but not defined herein shall be defined and interpreted in
accordance with Part 9 of the Utah Revised Business Corporation Act or, if not
defined therein, in accordance with other provisions of Utah Law.


 
 

--------------------------------------------------------------------------------

 
 
2. Indemnification of Indemnitee. The Corporation hereby agrees to indemnify,
protect, defend, and hold harmless Indemnitee against any and all Liability
incurred in connection with any Indemnifiable Matter. The termination of any
Indemnifiable Matter by written undertaking, consent, judgment, order of the
court, settlement, conviction, or upon a plea of nolo contendere or the
equivalent of any of the foregoing, shall not, of itself, create a presumption
that Indemnitee is not entitled to indemnification and, respecting any criminal
Proceeding, shall not create a presumption that such person believed that his
conduct was unlawful. The indemnification provided herein shall be applicable
whether or not the breach of any standard of care or duty, including a breach of
a fiduciary duty, of the Indemnitee is alleged or proven, except as limited by
section 3 herein.


3. Limit on Indemnification. Notwithstanding any breach of any standard of care
or duty, including breach of a fiduciary duty, by the Indemnitee:


(a) the Corporation shall indemnify Indemnitee for all Indemnifiable Matters if
a determination has been made in accordance with section 5 in the specific case
that he did not derive an improper personal benefit and that his indemnification
has met the following standards of conduct:


(i) Indemnitee’s conduct was in good faith;


(ii) Indemnitee did reasonably believe that his conduct was in, or not opposed
to, the Corporation’s best interests or, in the case of any employee benefit
plan, for a purpose he reasonably believed to be in or not opposed to the
interests of the participants in and beneficiaries of the plan;


(iii) in the case of any criminal Proceeding, Indemnitee had no reasonable cause
to believe his conduct was unlawful; and


(b) the Corporation shall not indemnify Indemnitee in connection with:


(i) a Proceeding by or in the right of the Corporation in which the Indemnitee
was adjudged, in view of all the circumstances, by a court of competent
jurisdiction, after exhaustion of all appeals therefrom, liable to the
Corporation; or


(ii) any other Proceeding charging that Indemnitee derived an improper personal
benefit, whether or not involving action in his official capacity, in which
Proceeding he was adjudged, in view of all the circumstances, by a court of
competent jurisdiction, after exhaustion of all appeals therefrom, liable on the
basis that he derived an improper personal benefit.


 
 

--------------------------------------------------------------------------------

 
 
4. Expense Advances. The Corporation shall pay for or reimburse the reasonable
expenses incurred by an Indemnitee who is a party to a Proceeding in advance of
final disposition of the Proceeding if:


(a) Indemnitee furnishes the Corporation a written affirmation of his good faith
belief that he has met the applicable standard of conduct described in section
3;


(b) Indemnitee furnishes to the Corporation a written undertaking, executed
personally or on his behalf, to repay the advance if it is ultimately determined
that he is not entitled to indemnification; and


(c) a determination is made in accordance with section 5 that the facts then
known to those making the determination would not preclude indemnification under
this Agreement and Utah Law.


The undertaking required by subsection 4(b) shall be an unlimited general
obligation of Indemnitee, but need not be secured, and shall be accepted without
reference to financial ability to make repayment. To the extent not previously
advanced in accordance with the foregoing, the Corporation shall pay in full all
unpaid amounts due hereunder within 30 days after the conclusion or termination
of Proceedings.


5. Procedure for Determination. The Corporation shall not indemnify Indemnitee
pursuant to section 3 or advance expenses in accordance with section 4 unless,
after the written affirmation and undertaking required by section 4 are
received, the determination is made as provided below that the facts then known
to those making the determination would not preclude indemnification under this
Agreement and Utah Law. The determinations required by this section 5 shall be
made:


(a) by the board of directors by a majority vote of those present at a meeting
at which a quorum is present, and only those directors not parties to the
Proceeding shall be counted in satisfying the quorum, or if a quorum cannot be
obtained, by a majority vote of a committee of the board of directors designated
by the board of directors, which committee shall consist of two or more
directors not parties to the Proceeding, except that directors who are parties
to the Proceeding may participate in the designation of directors for the
committee;


(b) by Independent Counsel meeting the definition set forth above:


(i) selected by the board of directors or its committee in the manner prescribed
in subsection 5(a) or (c); or


(ii) if a quorum of the board of directors cannot be obtained and a committee
cannot be designated, selected by a majority vote of the full board of
directors, in which selection directors who are parties to the Proceeding may
participate; or


 
 

--------------------------------------------------------------------------------

 
 
(c) by the shareholders, by a majority of the votes entitled to be cast by
holders of qualified shares present in person or by proxy at a meeting at which
a majority of the votes entitled to be cast by the holders of all qualified
shares constitutes a quorum for purposes of action that complies with this
section. Shareholders’ action that otherwise complies with this section is not
affected by the presence of holders, or the voting, of shares that are not
qualified shares.


Authorization of indemnification and advance of expenses shall be made in the
same manner as the determination that indemnification or advance of expenses is
permissible. However, if the determination that indemnification or advance of
Expenses is permissible is made by Independent Counsel, authorization of
indemnification and advance of Expenses shall be made by a body entitled under
subsection 5(b) to select Independent Counsel.


6. Choice of Counsel. Indemnitee shall be entitled to employ and be reimbursed
for the Expenses of counsel separate from that chosen by any other person or
persons whom the Corporation is obligated to indemnify respecting the same or
any related or similar Indemnifiable Matter.


7. Indemnification for Expenses of a Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
official capacity on the Corporation’s behalf, a party to and is successful, on
the merits or otherwise, in any Proceeding, Indemnitee shall be indemnified to
the maximum extent permitted by law, as such may be amended from time to time,
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues, or matters in such Proceeding, the Corporation shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or on his behalf in connection with each successfully resolved claim, issue,
or matter. For purposes of this section and without limitation, the termination
of any claim, issue, or matter in such a Proceeding by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue, or matter.


8. Notice to Insurers. If, at the time of the receipt of an application for
indemnification pursuant to section 2 hereof or a request for advances of
Expenses pursuant to section 5 hereof, the Corporation has director and officer
liability insurance in effect, the Corporation shall promptly notify the
appropriate insurance underwriter or carrier of the commencement of the
Indemnifiable Matter in accordance with the procedures set forth in the
applicable policies. The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of the Indemnifiable Matter in accordance with the
terms of such policies.


9. Contribution.


(a) Whether or not the indemnification provided in section2 hereof is available,
for any Proceeding in which the Corporation is jointly liable with Indemnitee
(or would be if joined in such Proceeding), the Corporation shall pay, in the
first instance, the entire amount of any Liability of such Proceeding without
requiring Indemnitee to contribute to the payment, and the Corporation hereby
waives and relinquishes any right of contribution it may have against
Indemnitee. The Corporation shall not enter into any settlement of any
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding) unless the settlement provides for a full and
final release of all claims asserted against Indemnitee.


 
 

--------------------------------------------------------------------------------

 
 
(b) Without diminishing or impairing the obligations of the Corporation set
forth in the preceding subsection, if for any reason Indemnitee shall elect or
be required to pay all or any portion of any Liability in any Proceeding in
which the Corporation is jointly liable with Indemnitee (or would be if joined
in such Proceeding), the Corporation shall contribute to the amount of the
Liability, including Expenses, actually and reasonably incurred and paid or
payable by Indemnitee in proportion to the relative benefits received by the
Corporation and all officers, directors, or employees of the Corporation, other
than Indemnitee, who are jointly liable with Indemnitee (or would be if joined
in such Proceeding), on the one hand, and Indemnitee, on the other hand, from
the transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Corporation and all officers, directors, or employees of the
Corporation other than Indemnitee who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, in connection with the events that resulted in such Liability, as
well as any other equitable considerations that the Law may require to be
considered. The relative fault of the Corporation and all officers, directors,
or employees of the Corporation, other than Indemnitee, who are jointly liable
with Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their Liability is primary or
secondary, and the degree to which their conduct is active or passive.


(c) The Corporation hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution that may be brought by officers,
directors, or employees of the Corporation, other than Indemnitee, who may be
jointly liable with Indemnitee.


(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Corporation, in lieu of indemnifying Indemnitee,
shall contribute to the Liability incurred by Indemnitee, whether for paid or to
be paid, in connection with any claim relating to an Indemnifiable Matter under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect: (i) the
relative benefits received by the Corporation and Indemnitee as a result of the
event and transaction giving cause to the Proceeding; and (ii) the relative
fault of the Corporation (and its directors, officers, employees, and agents)
and Indemnitee in connection with such event and transaction.


10. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
official capacity, a witness or is made (or asked to) respond to discovery
requests in any Proceeding to which he is not a party, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.


11. Procedures and Presumptions for Determination of Entitlement to
Indemnification.


(a) If the determination of entitlement to indemnification and Expense advances
is to be made by Independent Counsel pursuant to section 5(b), the Corporation
shall promptly, after such Independent Counsel is selected, advise Indemnitee of
the selection of Independent Counsel. Indemnitee may, within 10 days after
written notice of selection shall have been given, deliver to the Corporation a
written objection to the selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of Independent Counsel as defined in section 1(f) of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until the objection is withdrawn or a court has determined
that the objection is without merit. If, within 20 days after submission by
Indemnitee of a request for indemnification pursuant to section 4, no
Independent Counsel shall have been selected to which Indemnitee has not
objected, either the Corporation or Indemnitee may petition the state or federal
court in Salt Lake County, Utah, for resolution of any objection that shall have
been made by the Indemnitee to the Corporation’s selection of Independent
Counsel and for the appointment as Independent Counsel of a person selected by
the court or by such other person as the court shall designate, and the person
with respect to whom all objections are so resolved or the person so appointed
shall act as Independent Counsel under this Agreement. The Corporation shall pay
any and all reasonable attorney’s fees and expenses of Independent Counsel
incurred in connection with acting pursuant tothis Agreement, and the
Corporation shall pay all reasonable Expenses incident to the procedures of this
Agreement, regardless of the manner in which Independent Counsel was selected or
appointed.


 
 

--------------------------------------------------------------------------------

 
 
(b) In making a determination for entitlement to indemnification and Expense
advances hereunder, the person or entity making the determination shall presume
that Indemnitee is entitled to indemnification and Expense advances under this
Agreement. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence. Neither the
failure of the Corporation (including by its directors or Independent Counsel)
to have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct nor an actual
determination by the Corporation (including by its directors or Independent
Counsel) that Indemnitee has not met such applicable standard of conduct shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.


(c) Indemnitee shall be deemed to have acted in good faith if his action is
based on: (i) the Corporation’s records or books of account, including financial
statements; (ii) information supplied to Indemnitee by the Corporation’s
officers in the course of their duties; (iii) the advice of legal counsel for
the Corporation; and (iv) information or records given or reports made to the
Corporation by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Corporation. In addition, the
knowledge and actions, or failure to act, of any director, officer, agent, or
employee of the Corporation shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this subsection are satisfied, it shall in any event
be presumed that Indemnitee has at all times acted in good faith and in a manner
he reasonably believed to be in or not opposed to the Corporation’s best
interests. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.


(d) If the person or entity empowered or selected under section 5 to determine
whether Indemnitee is entitled to indemnification shall not have made a
determination within 60 days after receipt by the Corporation of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made, and Indemnitee shall be entitled to indemnification
absent: (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification; or (ii) a
prohibition of indemnification under applicable law; provided, however, that the
60-day period may be extended for a reasonable time, not to exceed an additional
30 days, if the person or entity making such determination respecting
entitlement to indemnification in good faith requires the additional time to
obtain or evaluate documentation and information relating thereto; and provided,
further, that the foregoing provisions of this subsection (d) shall not apply if
the determination of entitlement to indemnification is to be made by the
stockholders pursuant to section 5(c) of this Agreement and if: (x) within 15
days after receipt by the Corporation of the request for such determination, the
board of directors resolves to submit the determination to the stockholders for
their consideration at an annual meeting thereof to be held within 75 days after
such receipt, and the determination is made at that meeting, or (xi) a special
meeting of stockholders is called within 15 days after the receipt for the
purpose of making such determination, and the meeting is held for that purpose
within 60 days after having been so called, and the determination is made at
that meeting.
 
 
 

--------------------------------------------------------------------------------

 


(e) Indemnitee shall cooperate with the person or entity making the
determination of Indemnitee’s entitlement to indemnification or Expense
advances, including providing to such person or entity upon reasonable advance
request any documentation or information that is not privileged or otherwise
protected from disclosure, is reasonably available to Indemnitee, and is
reasonably necessary to the determination. Any Independent Counsel, member of
the board of directors, or stockholder of the Corporation shall act reasonably
and in good faith in making a determination regarding the Indemnitee’s
entitlement to indemnification under this Agreement. Any Expenses incurred by
Indemnitee in so cooperating with the person or entity making this determination
shall be borne by the Corporation (irrespective of the determination as to
Indemnitee’s entitlement to indemnification), and the Corporation hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.


(f) The Corporation acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption, and uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including settlement of the Proceeding with or
without payment of money or other consideration), it shall be presumed that
Indemnitee has been successful on the merits or otherwise in such Proceeding.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence.


(g) The termination of any Proceeding or of any claim, issue, or matter therein,
by judgment, order, settlement, or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to
indemnification; create a presumption that Indemnitee did not act in good faith
and in a manner that he reasonably believed to be in or not opposed to the
Corporation’s best interests; or for any criminal Proceeding, that Indemnitee
had reasonable cause to believe that his conduct was unlawful.


(h) At the election of Indemnitee, all determinations to be made after any
Change of Control shall, if so requested by Indemnitee, be made by Independent
Counsel selected in accordance with section 5(b).


12. Remedies of Indemnitee.


(a) In the event that: (i) a determination is made pursuant to section 5 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement; (ii) advancement of Expenses is not timely made pursuant this
Agreement; (iii) no determination of entitlement to indemnification is made
pursuant this Agreement within 90 days after receipt by the Corporation of the
request for indemnification; (iv) payment of indemnification is not made
pursuant to this Agreement within 10 days after receipt by the Corporation of a
written request therefor; or (v) payment of indemnification is not made within
10 days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
this Agreement, Indemnitee shall be entitled to an adjudication in the state or
federal court in Salt Lake County, Utah, of his entitlement to such
indemnification. Indemnitee shall commence a Proceeding seeking adjudication
within 180 days following the date on which Indemnitee first has the right to
commence such Proceeding pursuant to this section. The Corporation shall not
oppose Indemnitee’s right to seek any such adjudication.


(b) In the event that a determination shall have been made pursuant to section 5
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial Proceeding commenced pursuant to this section 12 shall be conducted in
all respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the adverse determination under this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
(c) If a determination shall have been made pursuant to this Agreement that
Indemnitee is entitled to indemnification, the Corporation shall be bound by
such determination in any judicial Proceeding commenced pursuant to this section
12, absent: (i) a misstatement by Indemnitee of a material fact, or an omission
of a material fact necessary to make Indemnitee’s misstatement not materially
misleading in connection with the application for indemnification; or (ii) a
prohibition of such indemnification under applicable law.


(d) In the event that Indemnitee, pursuant to this section 12, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Corporation, the Corporation shall pay on
Indemnitee’s behalf, in advance, any and all Expenses actually and reasonably
incurred by Indemnitee in such judicial adjudication, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advancement of Expenses, or insurance recovery.


(e) The Corporation shall be precluded from asserting in any judicial proceeding
commenced pursuant to this section 12 that the procedures and presumptions of
this Agreement are not valid, binding, and enforceable and shall stipulate in
any court that the Corporation is bound by all the provisions of this Agreement.
The Corporation shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within 10 days after receipt by the Corporation
of a written request therefor) advance, to the extent not prohibited by law,
such Expenses to Indemnitee that are incurred by him in connection with any
action brought by him for indemnification or advance of Expenses from the
Corporation under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Corporation, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advancement of Expenses, or insurance recovery, as the case may be.


(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.


13. Nonexclusivity; Survival of Rights; Insurance; Primacy of Indemnification;
Subrogation.


(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may, at any time, be
entitled under applicable law, the Articles, the Bylaws, any agreement, a vote
of the Corporation’s stockholders, a resolution of the Corporation’s board of
directors, or otherwise. No amendment, alteration, or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement for any action taken or omitted by Indemnitee in his official
capacity prior to such amendment, alteration, or repeal. To the extent that a
change in Utah Law, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the Articles, the Bylaws,
and this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.


(b) To the extent that the Corporation maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents, or
fiduciaries of the Corporation or of any other corporation, partnership, joint
venture, trust, employee benefit plan, or other enterprise, Indemnitee shall be
covered by the policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any director, officer, employee,
agent, or fiduciary under such policy or policies. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Corporation has
director and officer liability insurance in effect, the Corporation shall give
prompt notice of the commencement of any Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The
Corporation shall thereafter take all necessary or desirable action to cause the
insurers to pay, on Indemnitee’s behalf, all amounts payable as a result of such
Proceeding in accordance with the terms of the policies. In the event of a
Change in Control, such insurance shall be maintained with the same scope and
amount of coverage, with no larger deductible or retention amounts, and
otherwise on the same terms and conditions as were in effect immediately prior
to the Change in Control, unless those coverages, terms, and conditions are no
longer available.
 
 
 

--------------------------------------------------------------------------------

 
 
14. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Corporation shall not be obligated under this Agreement to make
any indemnity in connection with any claim made against Indemnitee:


(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except for any excess beyond
the amount paid under any insurance policy or other indemnity provision;


(b) for an accounting of profits made from the purchase and sale by Indemnitee
of securities of the Corporation within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or similar provisions of state
statutory law or common law; or


(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Corporation or its directors, officers,
employees or other indemnitees, unless: (i) the Corporation’s board of directors
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation; (ii) the Corporation provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Corporation under applicable
law; or (iii) the Proceeding is to enforce Indemnitee’s rights pursuant to
section 12 of this Agreement.


15. Duration of Agreement. All agreements and obligations of the Corporation
contained herein shall continue during the period Indemnitee is an officer or
director of the Corporation (or is or was serving at the Corporation’s request
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, or other enterprise) and for five years thereafter, and
shall continue thereafter so long as Indemnitee shall be subject to any
Proceeding (or any Proceeding commenced under section 11 hereof) by reason of
Indemnitee’s official capacity, whether or not Indemnitee is acting or serving
in any such capacity at the time any Liability or Expense is incurred for which
indemnification can be provided under this Agreement.


16. Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the Corporation’s
business or assets), assigns, spouses, heirs, executors, and personal and legal
representatives.


17. Security. To the extent requested by Indemnitee and approved by the
Corporation’s board of directors, the Corporation may, at any time and from time
to time, provide security to Indemnitee for the Corporation’s obligations
hereunder through an irrevocable bank line of credit, funded trust, or other
collateral. Any such security, once provided to Indemnitee, may not be revoked
or released without Indemnitee’s prior written consent.


18. Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement and assumes the obligations imposed on it hereby in
order to induce Indemnitee to serve as an officer or director of the
Corporation, and the Corporation acknowledges that Indemnitee is relying upon
this Agreement in serving as an officer or director of the Corporation.


19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto respecting the subject matter hereof and supersedes all prior
agreements and understandings, oral, written, and implied, between the parties
hereto respecting the subject matter hereof.


20. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve the conflict.


21. Modification and Waiver. No supplement, modification, termination, or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. A waiver, express or implied, by either party hereto of
any rights hereunder, or failure to perform or breach by the other party hereto,
shall not be deemed as a waiver of any other right hereunder, or of any other
breach or failure of such other party hereto, and shall not be deemed a
continuing waiver of any breach or failure hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
22. Notice by Indemnitee. Indemnitee agrees promptly to notify the Corporation
in writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
Proceeding or matter that may be subject to indemnification coverage hereunder.
The failure to so notify the Corporation shall not relieve the Corporation of
any obligation it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Corporation.


23. Notices. Any notice, demand, request, or other communication permitted or
required under this Agreement shall be in writing and shall be deemed to have
been given as of the date so delivered, if personally delivered; as of the date
so sent, if transmitted by facsimile and receipt is confirmed by the facsimile
operator of the recipient; as of the date so sent, if sent by electronic mail
and receipt is acknowledged by the recipient; one day after the date so sent, if
delivered by overnight courier service; or three days after the date so mailed,
if mailed by certified mail, return receipt requested, addressed as follows:



 
(a)
If to Indemnitee, at the address set forth below Indemnitee’s signature hereto.
       
(b)
If to the Corporation, at:
Attn: Kevin Cornwell, Chairman and CEO
   
7043 S 300 W
   
Midvale, UT 84047
   
Facsimile: (801) 566-1328
   
Email: kcornwell@utahmed.com



Notwithstanding the foregoing, service of legal process or other similar
communications shall not be given by electronic mail and will not be deemed duly
given under this Agreement if delivered by such means. Each party, by notice
duly given in accordance herewith, may specify a different address for the
giving of any notice hereunder.


24. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.


25. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the state of Utah, without regard to its conflict
of laws rules. The Corporation and Indemnitee hereby irrevocably and
unconditionally: (a) agree that any Proceeding arising out of or in connection
with this Agreement shall be brought only in the state and federal courts in
Salt Lake County, Utah, and not in any other state or federal court in the
United States of America or any court in any other country; (b) consent to
submit to the exclusive jurisdiction of the state and federal courts in Salt
Lake County, Utah, for purposes of any Proceeding arising out of or in
connection with this Agreement; (c) waive any objection to the laying of venue
of any such Proceeding in the state and federal courts in Salt Lake County,
Utah; and (d) waive, and agree not to plead or to make, any claim that any such
Proceeding brought in the state and federal courts in Salt Lake County, Utah,
has been brought in an improper or inconvenient forum.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
UTAH MEDICAL PRODUCTS, INC.




By:
Name: Kevin L. Cornwell
Title: Chairman and CEO


INDEMNITEE




Name:
Address:






 



--------------------------------------------------------------------------------

 
